Citation Nr: 1424790	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  11-08 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a sleeping disability, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

2.  Entitlement to service connection for residuals of a hernia, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

3.  Entitlement to service connection for a respiratory disability, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

4.  Entitlement to service connection for a gastrointestinal disability, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

5.  Entitlement to service connection for migraine headaches, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

6.  Entitlement to service connection for a right ankle disability, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.   

7.  Entitlement to service connection for a left ankle disability, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

8.  Entitlement to service connection for a bilateral foot disability, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

9.  Entitlement to service connection for a disability manifested by chronic fatigue, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

10.  Entitlement to service connection for a disability manifested by joint pain, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1987 to May 1992, including service in the Southwest Asia theater of operations.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  

The matters of entitlement to service connection for a sleeping disability, residuals of a hernia, a respiratory disability, a gastrointestinal disability (other than irritable bowel syndrome), right and left ankle disabilities, a bilateral foot disability, a disability manifested by chronic fatigue, and a disability manifested by joint pain, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The Veteran has been diagnosed with irritiable bowel syndrome, which had its onset in service.  

2.  Resolving all reasonable doubt in the Veteran's favor, migraine headaches had their onset in service.  


CONCLUSIONS OF LAW

1.  Irritable bowel syndrome was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2013).  

2.  Migraine headaches were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Board finds that service connection is warranted for the Veteran's irritable bowel syndrome and migraine headaches.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file and in VA's electronic data storage system with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

Irritable Bowel Syndrome

The Veteran contends that his irritable bowel syndrome is related to his service in Southwest Asia.  

Because the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may be established under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Under those provisions, service connection may be granted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalfgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  

The Veteran relates the onset of his gastrointestinal problems to shortly after his return from the Persian Gulf.  On November 2010 VA examination, the Veteran was diagnosed with irritable bowel syndrome, and he reported abnormal bowel movements at least two to three times per week, and up to four to five times per week.  He also reported increased flatus, with episodes of apparent flatus that result in soiling himself.  Based on the evidence of record, the Veteran's irritable bowel syndrome presented after the Veteran's Persian Gulf War service, and according to the medical evidence of record, his symptoms have been manifest to a degree of at least 10 percent or more for more than six months.  The criteria for a grant of service connection for irritable bowel syndrome pursuant to 38 C.F.R. § 3.317(a)(2)(B) are therefore met.    

Migraine Headaches

The evidence of record shows that the Veteran has reported migraine headaches during service and continuously since that time.  On November 2010 VA examination, the Veteran was diagnosed with migraine headaches.  

After a careful review of the claims folder, finding the Veteran's reported history to be credible, the Board also finds that it is at least as likely as not that the Veteran's migraine headaches had their onset in service.  The Veteran currently experiences headaches, and there is competent and credible evidence to support the conclusion that the headaches were incurred during service.  Given the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for migraine headaches is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    

ORDER

Service connection for irritable bowel syndrome is granted.  

Service connection for migraine headaches is granted.  


REMAND

Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran for disability due to undiagnosed illness and medically unexplained chronic multisymptom illness.  Pursuant to the regulation, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 38 C.F.R. § 3.317(a)(1) (2013).  

The Veteran has indicated that he received treatment during active service at the Dexheim medical facility and Wiesbaden Hospital in Germany, as well the Bahrain medical facility in Saudi Arabia.  In March 2009, in response to the RO's Personnel Information Exchange System (PIES) request for service treatment records, it was noted that service treatment records were not found.  In June 2009, the RO found the Veteran's service treatment records were unavailable.  However, a review of the record does not show that efforts have been made to secure records from the above-noted treatment facilities, or that exhaustive development has been sought to obtain the Veteran's service treatment records.  

In addition, the record shows that the Veteran has raised a claim of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), which has not been addressed or adjudicated by the RO.  Specifically, on November 2010 VA general examination, it was noted that the Veteran's dyspnea, chronic fatigue, and insomnia were most likely secondary to his depression and anxiety, and in June 2012 correspondence from the Veteran, he indicated he has received VA treatment for PTSD.  As the issues of entitlement to service connection for a sleeping disability, a respiratory disability, and a disability manifested by chronic fatigue are all indicated to be secondary to (i.e., caused or aggravated by) the Veteran's psychiatric disorder, the Board finds that those issues are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, on remand, the RO should first adjudicate the issue of service connection for an acquired psychiatric disorder (to include PTSD) before readjudicating the claims for a sleeping disability, a respiratory disability, and a disability manifested by chronic fatigue.  

The Veteran has stated that he receives ongoing treatment for a variety of medical conditions at the Salisbury, North Carolina VA medical facility.  Any pertinent VA treatment records should either be made accessible on Virtual VA or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The RO should also ask the Veteran to submit any additional, pertinent lay statements regarding to his claims.  

Finally, although the Veteran underwent a VA examination in November 2010, after the outstanding service and VA treatment records are requested and obtained on remand, a new examination should be obtained.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the veteran's pertinent medical history).  

Accordingly, the case is REMANDED for the following action:

1. 1. The RO should arrange for an exhaustive search for the complete service treatment records of the Veteran. Such development must include contacting the medical facilities in Dexheim and Wiesbaden Hospital in Germany, as well the Bahrain medical facility in Saudi Arabia, for copies of any treatment records of the Veteran.  

If additional information/assistance from the Veteran is needed to accomplish this task, he should be so advised, and afforded full opportunity to respond to any requests for additional releases, evidence or information.  If the Veteran's service treatment records are unavailable, the scope of the search must be noted in the record, and they should be certified to be irretrievably lost.  If any further development is deemed necessary based on evidence received, the RO should arrange for such development.  

2. The RO should physically or electronically associate with the claims file VA treatment records pertaining to the Veteran's claimed disabilities from the Salisbury VA medical facility.  Any additional pertinent records identified during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran.  

3. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of any service in Southwest Asia, and of the nature and extent of his in-service and post-service symptoms regarding the claimed disabilities, to include the onset and any relationship between these disabilities and his service.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

4. After associating with the claims folder any pertinent outstanding records, the RO should arrange for the Veteran to undergo appropriate VA examination(s) to determine the nature, extent, onset and etiology of his disabilities.  A diagnosis of PTSD must be either provided or ruled out.  

The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated studies should be performed and all findings should be reported in detail.  

The examiner should state whether the Veteran's reported symptoms are attributable to a known clinical diagnosis, or are without conclusive pathophysiology or etiology.  

If the examiner provides specific diagnoses for the Veteran's reported symptoms, the examiner must state whether the Veteran's disabilities are related to or had their onset in service, to specifically include acknowledging the competent and credible lay and medical evidence of record.  

All opinions should be supported by a rationale and all findings and conclusions must be set forth in a legible report.  

5. Then adjudicate the Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD, and readjudicate the remaining matters on appeal (in light of the evidence and information obtained above).  If any claim remains denied, issue a supplemental statement of the case to the Veteran and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


